IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-50766
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellant,


versus

ROBERT JAMES BIRD,

                                         Defendant-Appellee.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. EP-92-CR-357-H(4)
                         - - - - - - - - - -
                            July 31, 1996
Before JOHNSON, WIENER and STEWART, Circuit Judges.

PER CURIAM:*

     Robert James Bird appeals from the district court’s order

denying his motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255.   He argues his criminal prosecution

following the administrative forfeiture of his vehicle violated

the Fifth Amendment prohibition against double jeopardy.   A

summary forfeiture, by definition, can never serve as a jeopardy



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No.95-50766
                               - 2 -

component of a double jeopardy motion.     United States v. Arreola-

Ramos, 60 F.3d 188, 192 (5th Cir. 1995).

     Bird also contends that he received inadequate notice of the

forfeiture.   The district court did not err in determining that

this claim is outside the scope of a § 2255 motion.     See Arreola-

Ramos, 60 F.3d at 191.

     AFFIRMED.